DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 states in part, the first and second speaker are configured to present at least a portion of the text message that previously has been converted into audio.  The “previously converted into audio” part lacks antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 9-10, 12-16, 19-21, 23, 25, 29, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard et al (US 2004/0156012), previously cited.  
Regarding Claim 5: Jannard teaches an eyewear apparatus configured to be worn by a user (figs 3A-M and 17), comprising: a front portion with a left side and a right side (42’ bridge); a first side portion coupled to the left side of the front portion (54’) and a second side portion coupled to the right side of the front portion (56’), and a first printed circuit board provided in the eyewear apparatus (fig 3M, 284), the first printed circuit board having at least one electrical component attached thereon (286), the at least one electrical component being electrically connected to a plurality of other electrical components (73c in fig 3M), each of the plurality of other electrical components being provided at least partially in the eyewear apparatus (see figs 3d, e, I, and M and ¶118-120), wherein the eyewear apparatus allows the user to see the user’s environment when the eyewear apparatus is worn by the user (fig 3A, ¶56), wherein the plurality of other electrical components include a wireless communication circuitry configured to wirelessly receive a message from a sender (114), wherein the at least one electrical component or the plurality of other electrical components include at least a controller configured to determine that a message is regarding a text message as opposed to an audio message (¶213 ‘engine’), wherein the plurality of other 
Regarding Claim 6: Jannard discloses the invention as described in Claim 5 and further teaches wherein the eyewear apparatus includes a lens (44 and 46) and implies that the lens provides magnification (¶88, prescription lenses).
Regarding Claim 7: Jannard discloses the invention as described in Claim 5 and further teaches wherein the eyewear apparatus includes a lens (44 and 46) and the lens is a prescription lens (¶88).
Regarding Claim 9: Jannard teaches an eyewear apparatus configured to be worn by a user (figs 3A-M and 17), comprising: a front portion with a left side and a right side (42’ bridge); a first side portion coupled to the left side of the front portion (54’) and a second side portion coupled to the right side of the front portion (56’), and a first printed circuit board provided in the eyewear apparatus (fig 3M, 284), the first printed circuit board having at least one electrical component attached thereon (286), the at least one electrical component being electrically connected to a plurality of other electrical components (73c, etc. in fig 3M), each of the plurality of other electrical components being provided at least partially in the eyewear apparatus (see figs 3d, e, I, and M and ¶118-120), wherein the eyewear apparatus allows the user to see the user’s environment when the eyewear apparatus is worn by the user (fig 3A, ¶56), wherein the eyewear apparatus comprises a first speaker (14a) and a second speaker (16a) with the first speaker in the first side portion and the second speaker in the second side portion (fig 3a), wherein the plurality of other electrical components include a wireless communication circuitry configured to wirelessly receive a message from a sender (114), wherein the at least one electrical component or the plurality of other electrical components include at least a controller configured to determine that a message is regarding a text message and to have at least a portion of the text message presented to the user via the eyewear 
Regarding Claim 10: Jannard discloses the invention as described in Claim 9 and further teaches wherein if determined that the message is regarding an audio message, at least the first and second speaker are configured to present at least a portion of the audio message to the user (¶5).
Regarding Claim 12: Jannard discloses the invention as described in Claim 9 and further teaches a display wherein if determined that the message is regarding a text message the display is configured to present at least a portion of the text message to the user (¶184). 
  Regarding Claim 13: As best understood, Jannard discloses the invention as described in Claim 9 and further teaches wherein if its determined that the message is regarding a text message at least the first speaker and second speaker are configured to present at least a portion of the text message that previously has been converted into audio (14a and 16a are generally configured to present any audio). 
Regarding Claim 14
Regarding Claim 15: Jannard discloses the invention as described in Claim 9 and further teaches wherein the at least a controller is configured to facilitate receiving and responding to at least a voice command from the user received via at least the microphone (¶145 two-way communication).  
Regarding Claim 16: Jannard discloses the invention as described in Claim 9 and further teaches wherein the at least a controller is configured to facilitate voice recognition including recognizing at least a spoken term received via at least the microphone (¶145 implied, ¶183).  
Regarding Claim 19: Jannard discloses the invention as described in Claim 9 and further teaches another configuration with a second microphone configured at least to receive the audio response with at least some noise in the audio response configured to be cancelled based on using at least the two microphones, wherein the two microphones are configured to be in the eyewear apparatus (¶183).  It would have been obvious to one of ordinary skill in the art before the invention was made to provide the combined device of Jannard with an additional microphone as suggested by Jannard for the purpose of filtering wind-generated noise (¶135).  
Regarding Claim 20: Jannard discloses the invention as described in Claim 9 and further teaches wherein the wireless communication circuitry is configured to couple to a mobile phone via a wireless network to receive the message (¶5) and wherein the wireless network includes a Bluetooth network (¶107).  
Regarding Claim 21: Jannard discloses the invention as described in Claim 9 and further teaches a touch-sensitive input surface (¶209 button) wherein the touch-sensitive input surface is at one of the side portions with the one of the side portions  including a first end and a second end with the first end closer to the front portion than the second end and with the touch-sensitive input surface positioned closer to the first end than the second end (fig 3I, button 73c), and wherein the at least a controller is configured to facilitate an operation of the eyewear apparatus regarding a message from a person based on at least an input received via the touch-sensitive input surface (¶209).  
Regarding Claim 23:
Regarding Claim 25: Jannard discloses the invention as described in Claim 9 and further suggests the addition of a motion sensor (¶185).  It would have been obvious to one of ordinary skill in the art before the invention was made to try and provide the combined device of Jannard with a motion sensor for the purpose of providing additional capabilities such as medical monitoring (¶185).  
Regarding Claim 29: Jannard discloses the invention as described in Claim 9 and further teaches wherein the at least a controller is configured to facilitate voice recognition including recognizing at least a spoken term received via at least the microphone (¶183), and wherein the plurality of other electrical components includes at least another microphone (¶183) and a re-chargeable battery (¶152).  It would have been obvious to one of ordinary skill in the art before the invention was made to provide the combined device of Jannard with an additional microphone as suggested by Jannard for the purpose of providing noise cancelling capabilities (¶135).  
Regarding Claim 32: Jannard discloses the invention as described in Claim 9 and further suggests the addition of heat and light sensors (¶185, could be configured to detect infrared radiation).  It would have been obvious to one of ordinary skill in the art before the invention was made to try and provide the combined device of Jannard with an infrared radiation sensor for the purpose of providing additional capabilities (¶185).  

Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard et al (US 2004/0156012), previously cited, in view of Handlos (US 5,475,798).  
Regarding Claim 8: Jannard discloses the invention as described in Claim 5 but does not specifically teach the controller being configured to facilitate converting the audio response into a text response. However, in a similar field of endeavor (assistive devices), Handlos teaches a controller configured to facilitate converting the audio response into a text response (col 1 lines 33-39).  It would have been obvious to one of ordinary skill in the art before the invention was made to try and provide the device of Jannard with the voice to text capability of Handlos for the purpose of aiding in communication, specifically for hearing impaired individuals or during foreign travel (col 1 lines 12-14).  
Regarding Claim 11: As best understood, Jannard discloses the invention as described in Claim 9 and further teaches the device comprising a display (¶184) but does not specifically teach the display .  

Claims 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard et al (US 2004/0156012), previously cited, in view of Haglund (US 6,717,737). 
Regarding Claim 27: Jannard discloses the invention as described in Claim 9 but does not specifically teach the use of a light emitting device.  However, in a similar field of endeavor, Haglund teaches a light emitting device (fig 1, 114) at an inside surface of the eyewear apparatus (col 4 lines 21-23) configured to provide at least an indication (col 4 lines 26-30). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the device of Jannard with a light as taught by Haglund for the purpose of providing a way to determine operating conditions (col 4 11-13 and 30-39).   
Regarding Claim 28: Jannard discloses the invention as described in Claim 9 but does not specifically teach the use of a light emitting device.  However, in a similar field of endeavor, Haglund teaches a light emitting device (fig 1, 114) with the light emitting device being configured to blink at a specific sequence to provide at least a notification (col 4 lines 42-45). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the device of Jannard with a light as taught by Haglund for the purpose of providing a way to determine operating conditions (col 4 11-13 and 30-39).   Jannard in view of Haglund does not specifically teach the light emitting device being provided at one of the side portions.  However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device.    
Regarding Claim 30: Jannard discloses the invention as described in Claim 29 and further teaches wherein the wireless communication circuitry is configured to receive the message via a wireless .   

Allowable Subject Matter
Claims 1-4 and 43-52 are allowed.  
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches an eyewear apparatus configured to be worn by a user comprising a front portion and two side portions with a printed circuit board having at least one electrical component and wireless communication circuitry and a controller, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 1, 43 and 47, including  wherein the at least one electrical component or plurality of other electrical components includes at least a controller configured to determine that the message is regarding a text message as opposed to an audio message, a microphone configured to receive a selection via voice of the user from a set of response message choices provided to the user for the user to select as a response message to the text message; or wherein the plurality of electrical components include at least another microphone, an image sensor, a touch-sensitive input surface, a first and second speaker; or wherein the at least a controller is configured to determine direction of movement of a touch input received at the touch-sensitive input surface and configured to perform an operation of the eyewear frame dependent on the determined direction of the movement of the touch input, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Claims 17-18, 22, 24, 26, 31, and 33-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: Although the prior art teaches an eyewear apparatus configured to be worn by a user comprising a front portion and two side portions with a printed circuit board having at least one electrical component and wireless communication circuitry and a controller, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 17, 18, 22, 24, 26, 31, and 33 including wherein the spoken term is at least for performing an electronic search for information to be presented to the user (claim 17); wherein the at least a controller is configured to present a notification via the eyewear apparatus to the user regarding the text message to solicit an input from the user after determining the message is regarding a text message and wherein the at least a portion of the text message is presented to the user via the eyewear apparatus in view of the input from the user, after the notification has been presented via the eyewear apparatus (claim 18); wherein the at least a controller is configured to determine direction of movement of a touch input received at the touch-sensitive input surface and configured to perform an operation of the eyewear apparatus dependent on the determined direction of the movement of the touch input (claim 22); wherein the at least a controller is configured to facilitate determining whether the eyewear apparatus is being won based on at least outputs from a sensor at least partially in the eyewear apparatus (claim 26); wherein the at least a controller is configured to facilitate determining whether the eyewear apparatus is being worn based on at least outputs from a sensor at least partially in the eyewear apparatus (claim 31) or wherein the plurality of other electrical components includes an image sensor and another microphone wherein the microphone and another microphone are configured to be in the eyewear apparatus (claim 33) including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/8/22